Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on November 17, 2022 for patent application 16/894,457 filed on June 5, 2020.
 

Claims 18-36 are pending.


Claim Objections
Claim 29 is objected to because of the following informalities: the amended language of the claim states “used by a Virtual Reality (VR) clients.” This language is unusual, as it essentially states “used by a clients.” It may be the case that Applicant intended to delete the “a.” Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No.: US 2020/0037029) in view of Mao et al. (Pub. No.: US 2016/0093108).
Regarding claim 18, He discloses a method comprising: querying measurable data via one or more observation points (OPs) (Fig. 7, elements OP1-OP4, paras. [0117]-[0120]) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module (Fig. 7, element 716, para. [0116]), the metrics including a set of display information regarding a display used by a Virtual Reality (VR) client for rendering VR video (Fig. 7, paras. [0108]-[0115]); and reporting the set of display information to an analytics server in a display information set metric (Fig. 7, element 702, paras. [0112]-[0116]). It could be argued that He does not explicitly disclose the metrics including a set of display information regarding different displays used by Virtual Reality (VR) clients for rendering VR video (emphasis added to distinguish the elements of the limitations which it could be argued are not explicitly disclosed by He). However, in analogous art, Mao discloses that a plurality of displays can be used to render virtual reality environments to a plurality of virtual reality clients in the same location (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to allow for the metrics to include a set of display information regarding different displays used by Virtual Reality (VR) clients for rendering VR video. This would have produced predictable and desirable results, in that it would allow for using the metrics collected to improve the experience of more users, which could increase the scale of the system and increase user satisfaction for a larger number of system users.
Regarding claim 19, the combination of He and Mao discloses the method of claim 18, and further discloses wherein the display information set metric includes a display resolution (displayResolution) string indicating a display resolution of the VR video in units of pixels (Table 3 (after para. [0135]); “Resolution; Display resolution of a VR device.”).
Regarding claim 20, the combination of He and Mao discloses the method of claim 18, and further discloses wherein the display information set metric includes a display pixel density (displayPixelDensity) integer indicating a display pixel density of the VR video in units of pixels per inch (Table 3 (after para. [0135]); “Density; Display pixel density in PPI.”).
Regarding claim 21, the combination of He and Mao discloses the method of claim 18, and further discloses wherein the display information set metric includes a display refresh rate (displayRefreshRate) integer indicating a display refresh rate of the VR video in units of hertz (Table 3 (after para. [0135]); “Refresh Rate; Display refresh rate of a VR device.” A rate is axiomatically in units of hertz, as hertz is a unit of frequency, and a display refresh rate axiomatically has a frequency.).
Regarding claim 29, He discloses a method comprising: querying measurable data via one or more observation points (OPs) (Fig. 7, elements OP1-OP4, paras. [0117]-[0120]) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module (Fig. 7, element 716, para. [0116]), the metrics including a set of display information (Fig. 7, paras. [0108]-[0115]) consisting of a display resolution (displayResolution) string (Table 3 (after para. [0135]); “Resolution; Display resolution of a VR device.”), a display pixel density (displayPixelDensity) integer (Table 3 (after para. [0135]); “Density; Display pixel density in PPI.”), and a display refresh rate (displayRefreshRate) integer (Table 3 (after para. [0135]); “Refresh Rate; Display refresh rate of a VR device.” A rate is axiomatically in units of hertz, as hertz is a unit of frequency, and a display refresh rate axiomatically has a frequency.) corresponding to a display used by a Virtual Reality (VR) client for rendering VR video (Fig. 7, paras. [0108]-[0115]); and reporting the set of display information to an analytics server in a display information set metric (Fig. 7, element 702, paras. [0112]-[0116]). It could be argued that He does not explicitly disclose the metrics corresponding to different displays used by a Virtual Reality (VR) clients for rendering VR video (emphasis added to distinguish the elements of the limitations which it could be argued are not explicitly disclosed by He). However, in analogous art, Mao discloses that a plurality of displays can be used to render virtual reality environments to a plurality of virtual reality clients in the same location (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to allow for the metrics to correspond to different displays used by Virtual Reality (VR) clients for rendering VR video. This would have produced predictable and desirable results, in that it would allow for using the metrics collected to improve the experience of more users, which could increase the scale of the system and increase user satisfaction for a larger number of system users.


Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 rejection of claims 18-21 have been considered but are moot because the new ground of rejection in view of Mao.
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 7-9:
Claims 18-21 and 29 stand rejected under 35 U.S.C. @ 103 as being unpatentable over U.S. Patent Application Publication 2020/0037029 (He) in view of U.S. Patent Application Publication 2016/0093108 (Mao). Claims 19-21 depend from independent claim 18. Therefore, claims 18-21 and 29 are allowable over the combination of He and Mao if independent claims 18 and 29 are allowable over the combination of He and Mao. The United States Supreme Court in Graham v. John Deere Co. of Kansas City noted that an obviousness determination begins with a finding that "the prior art as a whole in one form or another contains all" of the elements of the claimed invention. See Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 22 (U.S. 1966). The Applicant respectfully asserts that the combination of He and Mao fails to disclose all of the limitations set forth in claims 18 and 19, and consequently does not render obvious claims 18-21 and 29.
The combination of He and Mao fails to render obvious claims 18-2 1 and 29 because the combination of He and Mao fails to disclose the metrics include a set of display information regarding different displays used by Virtual Reality (VR) clients for rendering VR video. Claim 18 reads: 
A method comprising: querying measurable data via one or more observation points (OPs) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of display information regarding different displays used by Virtual Reality (VR) clients for rendering VR video; and reporting the set of display information to an analytics server in a display information set metric.
(emphasis added). As shown above, claim 18 requires the metrics to include a set of display information regarding different displays used by VR clients (plural). On pages 3-4 of the Office Action, the Examiner acknowledges that He fails to disclose that the metrics include a set of display information regarding different displays used by VR clients for rendering VR video, but asserts that Mao remedies this deficiency. However, Mao's different displays are used by a single VR client, and not different VR clients (plural):
In one embodiment, in addition to transmitting the content to the HMD 102′ of the second user U2, the application executing on the computer 106 may also transmit the content that is presented on the first user's HMD 102 to a display screen associated with a second computing device or a television 111 of the second user, as illustrated by bubble 2 in FIG. 3, for rendering the content publicly on the display screen, so as to allow a third user to view what is being presented in the HMDs 102 and 102′. In this embodiment, the second computing device or the television 111 may be communicatively connected to the computer 106 through wired or wireless communication connection.
Mao, FIG. 3A and   87 (emphasis added). As shown above, Mao discloses different displays being used by a single VR client (second user U2 100'), and not different displays being used by VR clients (plural) as recited in Applicant's independent claims. Therefore, Mao does not make up for the shortcomings of He. Thus, the combination of He and Mao fails to disclose at least one element of independent claims 18 and 29, and consequently fails to render obvious claims 18-21 and 29.


Examiner’s response:
Applicant states that “Mao's different displays are used by a single VR client, and not different VR clients (plural).”
Examiner disagrees. In figure 3A, which was cited in the previous and current Office Actions, a user 100 (U1) is shown using head mounted display (HMD) unit 102, while a second user 100’ (U2) is shown using a second HMD unit 102’. This constitutes a plurality of users using a plurality of displays; i.e. different displays used by different VR clients (plural).
Therefore, Examiner maintains the rejection.
In response to Applicant’s request for rejoinder, Examiner points Applicant to pages 7 and 8 of the Final Office Action of February 16, 2022, as the response stated there remains Examiner’s position, as Applicant has not introduced any new evidence or arguments that would cause Examiner to change his position.


Conclusion
Claims 18-21 and 29 are rejected. Claims 22-28 and 30-36 are withdrawn from consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 5, 2022